NUMBER 13-05-414-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
IN RE: FRANK S. RODRIGUEZ
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
 
                               MEMORANDUM
OPINION                                    
 
        Before
Chief Justice Valdez and Justices Rodriguez and Garza
                                 Memorandum
Opinion Per Curiam
 




On
June 30, 2005, relator, Frank S. Rodriguez, filed a petition for writ of
mandamus with this Court in which he alleges that on June 2, 2005, the
respondent, the Honorable Thomas F. Greenwell, Presiding Judge of the 319th
District Court of Nueces County, Texas, denied his motion to modify protective
order and entered an Order of Income Withholding for Spousal Support.  Relator=s petition for writ of mandamus asks this Court to
order the respondent to vacate the June 2, 2005 orders.  In addition, relator filed a motion for
emergency relief, asking this Court to order a stay of the Order of Income
Withholding for Spousal Support.  This
Court stayed all proceedings in  cause
number 04-386-G and requested a response from the real party in interest.  On July 12, 2005, counsel for the real party
in interest filed a motion for extension of time to file response.  On July 28, 2005, this Court granted the
motion and extended the time to respond to August 12, 2005.  On August 28, 2005, counsel for the real
party in interest filed a motion to withdraw as counsel.  On September 15, 2005, real party in interest
filed a pro se motion for extension of time to file response.  On September 21, 2005, this Court granted the
motion and extended the time to respond to October 24, 2005.  To date, no response has been filed by the
real party in interest.             
Having
examined and fully considered the petition for writ of mandamus, this Court is
of the opinion that the relator has not shown himself entitled to the relief
sought.  This Court denies the petition
for writ of mandamus and lifts the stay granted on relator=s emergency motion. 
In addition, the motion to withdraw as counsel is granted.  The petition for writ of mandamus is hereby
DENIED.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
 
Memorandum Opinion
delivered and 
filed this the 16th day of
February, 2006.